 MUSSELMAN'S APOTHECARYStufeld Corporation t/a Musselman'sApothecary andRetail,Wholesale DepartmentStoreWorkers Un-ion, AFL-CIO. Case 4-CA-5173January 25, 1971DECISION AND ORDERBY MEMBERS FANNING,BROWN,AND JENKINSOn October 6, 1970, Trial Examiner A. NormanSomers issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the GeneralCounsel filed a brief in answer to the Respondent'sexceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error was com-mitted. The rulings are hereby affirmed. The Boardhas considered the Trial Examiner's Decision, the ex-ceptions and briefs, and the entire record in the case,and hereby adopts the findings,' conclusions, and rec-ommendationsof the TrialExaminer?ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder the recommendedOrder of the Trial Examiner and hereby orders thattheRespondent,StufeldCorporationt/aMusselman'sApothecary, Philadelphia, Pennsylva-nia, its officers,agents,successors,and assigns, shalltake the action set forth in the Trial Examiner'srecommendedorder.'i In reviewing the testimony presented by Respondent concerning thealleged misconduct of Sokolow in handling multiple prescriptions,the TrialExaminer,in In.16 of his Decision,infers from the testimony of Mrs. Baum-gartner that none of the alleged misconduct occurred in the month beforeSokolow's discharge.We conclude,however,that it is clear Mrs. Baumgart-ner was referring in her testimony to the month prior to the hearing,ratherthan to a period prior to Sokolow's discharge.In our view,this discrepancyis not material to the disposition of this case as the record as a whole wouldnot substantiate a finding that Sokolow had previously engaged in this mis-conduct,and,moreover,even if it did, we would agree with the TrialExaminer's conclusion that the discharge of Sokolow was substantially moti-vated by his role in the Union and thus violative of the Act.2Respondent's request for oral argument is hereby domed,as the entirerecord in this case,including the exceptions and briefs,adequately presentthe issues and positions of the parties.1053In footnote22 of the TrialExaminer'sOrder,substitute"20" for "10"days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. NORMANSOMERS,Trial Examiner: On a charge filedMarch 25, 1970, the General Counsel on March 31, issueda comp jt alleging that Respondent, in violation of Sec-tion 8(a 1 and (3 of the Act, had threatened to dischargeand thereafter on March 3, 1970, discharged Gilbert Soko-low because of his union activity. The defense is that Res-pondent acted as it did toward Sokolow because of hismisbehavior and attitude and not union activity, and thatSokolow in any event was a supervisor "and/or amanage-rial employee,' and thus hot protected by the Act. Thehearing was held in Philadelphia, Pennsylvania, 1970, be-cause a portion of the testimony had not been transcribeddue to a malfunctioning of the official reporter's transcrib-ing apparatus.'Theparties waived oral argument, and the General Coun-sel and: Respondent have filed briefs, which have been dulyconsidered. On the entire record (as abridged,supra,fn. 1,but including a minor correction in the transcript as stip-ulated by the parties), and my observation of the witnesses,I hereby make the following:FINDINGS OF FACTIBUSINESSOF RESPONDENTRespondent Stufeld Corporation is a Pennsylvania cor-poration where it owns and operates a drugstore in Philadel-phia under the trade name of Musselman's Apothecary. Thestore's gross sales annually exceed $500,000 and its receiptof goods that originate outside of Pennsylvania,exceed$5;000 a year.It is not disputed and I find that Respondentis engaged in commerce within the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Charging Party,Retail,WholesaleDepartment StoreWorkers Union, AFL-CIO,is a labor organization withinthe meaningof the Act, andso also is itsLocal1099, Profes-sional PharmacistsGuild of Delaware Valley.IIITHE UNFAIR LABOR PRACTICESA.Issue: synopticstatementGilbert Sokolow,a registered pharmacist,was dischargedon March 3, 1970. On that day he had shown Stuart H.Feldman,president and owner of Respondent store,a news-paper article describing an interview that Sokolow had hadthe evening of March 2 with a newspaper reporter concern-ing a meetingheld on March 1 by a recentlyformed union'The official reporter informed the parties of this after May 13. Therecord as transcribed indicated that the omission occurred during cross-examination of Stuart H.Feldman, president of Respondent.On consent ofthe parties,the Trial Examiner issued an order reopening the hearing forresumption of Feldman's cross-examination. The date set for the reopenedhearing had been postponed because of the illness of the Trial Examiner, andduring the postponement,the General Counsel filed a motion to close therecord as it stands without recalling witness Feldman.No objection beingfiled,on July 27, 1970,I granted the the motion to close the record and seta date for the filing of briefs.188 NLRB No. 18 106DECISIONSOF NATIONALLABOR RELATIONS BOARDof employee pharmacists (termed the Professional Pharma-cistsGuild of Delaware Valley). At that meeting, the Guildvoted to affiliate with the "AFL--CIO" (i.e., the ChargingParty) and nominated as its president, Sokolow (who hadfounded the Guild and had until then been its president protem). The article also noted Sokolow's description of thepurposes of the Guild. At onestage, in referring to Sokolow,the article stated the name and place where Sokolow wasemployed. In October 1969, Feldman had admonished Sok-olow against"link[ing]" him or the store with the union byone Sol Turnoff, another retail pharmacyownerin Philadel-phia. (Turnoffis a memberof the State Board of Pharmacy,and Feldman was then in difficulties before that body be-causeit disapproved of his advertising methods.) Sokolowreplied hewas "committed" with going on with the organiz-ing project, but that consistently with it, he would try notto 'involve" Feldman. On December 24, 1969, Feldmanwas inthe process of discharging Sokolow because he wasuncooperative toward nonprofessional help and he was con-stantlytalking about the union. Feldman canceledSokolow's discharge on obtaining from Sokolow the prom-ise, that he would be cooperative and would no longer talkat the store about the union during working time. On March3,when Feldman discharged Sokolow after the lattershowed him the newspaper article, Feldman, according toSokolow's testimony, placed the discharge explicitly on theground that he held Sokolow responsible for having linkedthe store's name with the union. Feldman's testimony wasthat the interchange at the time of discharge ended with astatement by Sokolow, "Let's get the record straight ....Are you firing me for union activity?" to which Feldman,as Feldman testified, replied, "I am firing you for yourbehavior over the 2-year period."The General Counsel's position is that thecause assignedby Respondent for discharging Sokolow, that did not relateto the union, was a pretext, but evenif genuine,Sokolow'sunion activitywas at leasta contributingcauseof the dis-charge.Repondent claimsthat Sokolow was dischargedsolelybecauseof his "misbehavior" and his "attitude" and,in anyevent,that Sokolowwas asupervisor "and/or amanagerial employee." and thus outside the Act's protec-tion.B.Facts1.Nature of relationshipFeldman bought Musselman's Apothecary in December1966. Before this he and Sokolow had been employees of thestore under the prior ownership. (Sokolow, a registeredpharmacistsince1958, was hired there in 1962. Feldman, aregistered pharmacist since 1961, had started there in 1957,at age 29,as a clerk.)The two became friends, and beforeFeldman bought the store, he had spoken with Sokolowabout their buying the store together, but this never mate-rialized.However, immediately before acquiring the store,Feldman told Sokolow he would raise his salary by $100.When he became owner, he gave Sokolow the raise (from$150 to $250) and said he would want Sokolow to "help himmanage" the store. To telescope matters, after Sokolow'sdischarge,Feldman, in testifying before the State Unem-ployment Compensation Board, stated he had thought Sok-olow might become his manager but he soon found outSokolow was not qualified to manage the store. Reflectingthisdisenchantmentwas the fact that by December 1969 orJanuary 1970, Sokolow's salary was no higher than that ofSidneySpillerman,the second seniormost pharmacist atthe store, who along with Sokolow, handled the "frontcounter," and who is conceded to be a rank-and-file em-ployee. Sokolow was put at the front counter in April 1969,after being in the "mail division" from December 1966.Feldman, when he bought the store,assignedSokolow tothe mail division because it had been run down under thepoor handling by the prior owner. The handling of prescritions is subdivided among three sections, which are de-scribedbelow .2Respondent claims that Sokolow'sfunctions at the mailroom were supervisory. Respondentadmits Sokolow had no power to hire, fire, suspend, orassign pharmacists, or supervise the performance of phar-macists, for as Feldman indicated, pharmacists are profes-sionals and work independently. Neither did Sokolowrecommend their hiring, or pass on their performance, norwere the pharmicists subject to direction or criticism byanyone other than Feldman. Feldman testifiedthat when heassigned Sokolow in the mail department, he had stated thathe wanted him to improve its procedures. The two nonpro-fessionals assistingin the mail-order work were a typist andthe store's bookkeeper. Respondentacknowledges-Sokolowhad no power to hire, fire, suspend, or promotethem either,and acknowledges further thatthese nonprofessionals hadother duties in the store than handling mail orders.Respon-dent states, however, that "in mattersconcerningthe mail-room Sokolow directed them." What the directionconsistedof is not specified. When the prescriptionswerecompleted,the typist would do the typing neededfor mailing the pre-scriptions out. The other would handlethe mailing. So faras appears, the girls received the requisiteinstruction or"orders" by the particular pharmacist who filled the pre-scription. Respondent relies heavily, however, on the testi-mony of Delores Farrar, who was employed at the storefrom August 1967 toSeptember1969. She testifiedshe con-sidered Sokolow "more or less my boss"because when shewas first hired "he taught me what to do."She acknowl-edged, however, thatl en she wasnew, she alsoreceivedinstructions from others concerning what to do, such asMrs. Baumgartner,who instructedher concerning how toanswer the telephone,filing,and generalclerical work. Mrs.Farrar, whom Respondent put on the stand alsoas a witnesson Sokolow's handling of nonprofessional help-a matterto be later discussed-manifested a pronounced hostilitytoward Sokolow. As to his giving her' orders," she avoidedspecificallyansweringwhether the second pharmacist in therThe "front counter"is where prescriptions are brought in by the customer"from the street" and they are filled by two pharmacists. Beginning April1969, the two "front counter" pharmacists were Sokolow and Spillerman(except that Feldman fills in for them as each is having his lunch).The "maildepartment"fills the prescriptions that are mailed out to the customers, andsince Feldmanbought thestore in December 1966 it has been done by twopharmacists. (Under theprior owner,the mad division had only one pharma-cist.He filled prescriptions that were compounded,while the prescriptionsfor brandname medicines manufactured by pharmaceutical companies, werefilled by nonprofessionals in the person of the prior owner's wife or otherclerical help.Feldman changed this to require all prescriptions-whethercompounded or calling for medicines made by pharmaceutical companies,to be filled by a pharmacist.Under that change,there have been two pharma-cists filling prescriptions for mad orders.)From December 1966, the twopharmacists handling the mail orders were Sokolow and the juniormostpharmacist in the store.When Sokolow was transferred from there to thefront counter,he was replaced by pharmacist Leon Weisaberger. The otherpharmacist in the mad department has been Julian Fine,who was hired aboutApril 1969 (after another junior pharmacist had left).The "pickup" area,which is the third subdivision,iswhen the prescrip-tionsare phoned in. During Sokolow's tenure,he filled the"pick up" pre-scriptions in addition to being one of the two pharmacists in the other twoareas,i.e., themail division from December 1966 to April 1969,and fromthen on until his discharge,as "front counter"pharmacist. MUSSELMAN'S APOTHECARYmail division,too, did not give her "orders"in respect to theprescriptions that he filled.She added,however, that whensome question arose,itwas Sokolow that she turned tobecause he was the"boss."The question,then,was who washer "boss" during her last 5 months,beginningApril 1969,when Sokolow was transferred to the"front counter" andreplaced by Weissberger at the mail-orderdivision(supra,fn. 2).Mrs.Farrar,in her answers,praised Weissberger as"nicer"and having done"a better job"than Sokolow. Shefinally acknowledged that howevermore highly she thoutof Weissberger's performance, "they were thesame kindoforders" she received from Weissberger as she had receivedfrom Sokolow.There isno claimthatWeissberger's func-tion as successor to Sokolow in the mail room was otherthan that of a rank-and-file employee.Additionally, sinceSokolow was no longer filling mail-orderprescriptions forthe last 11 months of his employment, that work,whateverits characterization,ismooted so far as Sokolow is con-cerned.However, Respondent claims thatthe periodbeginningDecember 1966, inwhich Sokolow performedat the mail-room is interwovenwith hisgeneral functions of "helpingmanage"the store.That is to say, that Feldman had as-signed Sokolow in the mailroomto work out proceduresthat would improve performance in that department overthatwhich prevailed under the store'sprior ownership.What thatnew procedure consistedof other than that whichFeldman himselfinstituted,in havingallprescriptions,whatevertheircharacter, filled bypharmacists,thus callingfor two pharmacists instead of one at the mail-order func-tion(supra,fn. 2), doesnot appear. The only specifics thatappear is Feldman's own testimony in explainingto Soko-low, who had demurred to his being sent to the mailroom,that he wanted him there as a "trouble shooter."Feldmangave a comparable explanation for hisputting Sokolow intie front counter inApril1969.He statedthat the newlocation(on Walnut Street),had a greater volumeof tradecoming in "from the street,"thus callingfor "more acuityand more experience ... to handle the work more proficient-1yat the [frontcounter],"and consequentlySokolow`would be more valuable working in thefront of the storethan in the mail room."However,S illerman,secondmostin seniority to Sokolow,was in theTrrontcounter also, andas stated,beginning with the last3 or 4 months beforeSokolow's discharge,their salaries were the same.'Respondent,however, statesthat Sokolow had otherfunctions,which gave him a status as either supervisor or"managerialemployee"or "executive employee'-a char-acterization which Feldman expressedthroughouthis ref-erence to Sokolow duringhis testimony.Feldman testified that "my interest was, sir,at the timeof the purchaseof thestore, that he wouldbe an executiveperson over and abovethe otheremployees and that hewould help to share theresponsibilityof theactual in anage-ment of the store with me"and addedthat although "aftera periodof time lapsed that I wasdisappointed with hisperformancethat [he]never relieved him ofany of the re-3 Feldman testified on direct that Sokolow's salary,when he was dis-charged,was $280 a week,and that this was the highest of any employee Oncross,when asked what Spillerman's salary was,Feldman replied to this interms of the hourly rate,even though the pharmacists are paid by a weeklysalary.He testified Spillerman's hourly rate was $5.50. Since the workweekfor each was 51 hours,Spillerman's salary thus was the same as Sokolow's.Despite this, Feldman testified he still could not say what Spillerman's week-ly salary was.The arithmetic total was finally confirmed for us by Spillermanhimself.He testified it was $281 weekly.Respondent's brief,somewhat in-comprehensibly,still states Sokolow had the highest salary of anyone in thestore.107spponsibilities or of aposition which he enjoyed which wasdifferent from that of other employees."The differences consisted of the following:a. Appearance of Sokolow's nameon certain papersHolmes Protective Service:About a month after Feldmanbought the store, he subscribed to an alarm service, in whichhe named Sokolow as the person to be called in the eventof an emergency if Feldman could not be reached.Inspection Reports:Respondent produced two documentsshowing Sokolow had signed reports certifying to the in-jection made by two governmental authorities. One wasthe inspection by the City's Bureau of Weights and Meas-ures.On December 26, 1967, Sokolow, under the designa-tion "Owner or Agent in Charge," certified that theinspection was made on that day of the apothecaryscales,weights, and measures. The other was the notice of inspec-tion by the State Department of Health's "Behavioral Prob-lems and Drug Control." Sokolow, on August 1, 1969,signed the notice certifying to the inspection during thestore's new location pursuant to the State's Drug, Device,and Cosmetic Act. Though Sokolow averred that the otherpharmacists had signed such reports, the evidence indicatesthat there had been no inspections of that kind other thanthe ones specified on their respective dates.It isnot alto-gether clear whether no other pharmacist in the store couldhave signed them, but it will be assumed that this was thekind of inspection that only Sokolow could sign.b.Otheralleged managerialattributesof SokolowAs to whatelsemade Sokolow a managerial employee,Feldman stressed the following: (i) Sokolow hada key to thestore.Pharmacist Spillerman testified he too had one. It wasstressedthat Sokolowwas responsible for opening the storein the morning.He had no authorityto close it,and sinceSokolow's discharge,Mrs. Ungar,the cashier of the storehas on occasion opened the store; (ii)Feldman testified that"whenever a new employee was hired,I (Feldman)general-ly discussedthe employee's performance with Sokolow, andI valued hisopinion in that respect," and "on several occa-sions he (Sokolow)interviewed applicantsfor jobs [which]ranged from maintenance personnel to clerical to pharma-cists." The onlyevidenceto thateffect is Sokolow's testimo-ny that shortlyafter Feldmanboughtthe store,Feldmanafter interviewing a pharmacist, told Sokolow, "He seemslike a nice young fellow,why don't you talk tohim and seewhat youthink of him."whereupon Sokolow did so andsaid to Feldman he agreed with him. All three ofRespondent'semployee witnesses had been hired afterFeldman acquired the store.Theyare pharmacist JulianFine(sura,fn. 2),Mrs.Farrar (who had testified she re-gardedSokolowas her"boss" when he had been in themailroom)and Mrs.Baumgartner,who had broken in Mrs.Farrar in the general clericalwork,when Mrs.Farrar washired.Respondent never sought to elicit from any of itsemployee witnesses the suggestionthat theyhad been inter-viewed by anyone otherthan Feldman himself,when theywere hired.Sokolow's testimony is credited that except forthe youngpharmacisthiredin 1966or early1967, he hadnever interviewed any applicant,professional or nonprofes-sional, or been askedby Feldman to do so."4 Respondent bore down on the claim that Sokolow had hired a mainte-nance man by the name of Wade What it came down to was that at the oldContinued 108DECISIONSOF NATIONALLABOR RELATIONS BOARD(iii)Feldman testified that when he was not in the storeSokolow took over. Feldman, however, was virtually con-stantly in the store.The specific instance was elicited byRespondent from Sokolow. In December 1966, when Feld-man took over the store, Sokolow gave him a pair of theatretickets. Feldman asked, "How can I take off when I've justbought the store," and Sokolow, eager to have Feldman seethe show, assured Feldman, "Don t worry, everything willbe all right."As to the rare occasions in which Feldman wasnot in the store,Pharmacist Spillerman testified that sinceSokolow was a senior pharmacist(as Spillerman is now) hethought of Sokolow as "acting boss." (In the later describedincident of December 1969, Feldman himself describedSokolow's functions as that of the "senior pharmacist").(iv) Feldman insisted that there was no facet of the bus-iness in which he had not confided to Sokolow.In thatconnection, he stressed that Sokolow had the combinationto thesafe.But so too did Spillerman. Feldman also testifiedthat when the store changed location, he showed the archi-tectural plans only to Sokolow. (Feldman had made plansentirely on his own, without consultation with Sokolow con-cerningthe layout.He showed Sokolow the blueprints andasked him whether he liked them.)Feldman also testifiedthat in January 1970, when he publicized the new pricestructure,Sokolow had asked him what the markup was oneach item,and that Feldman answered Sokolow's questionbecause he"valued Sokolow'sopinions on these things."Feldman also testified that he had conferred with Sokolowon the designfor stationeryand labels in the store, andtacticsto be employedin our general merchandising ap-proach concerning unusual source of obtaining merchan-dise," because "I have thought that perhaps in the future hewould have some role in the purchase of the materials." Thisthought was something of a mirage, since during Sokolow's3-1/4ears under Feldman, the only time Sokolow pur-chased supplies for Respondent was in 1966 when he boughta shipment of mailing boxes.Nor did Sokolow ever pledgethe credit of the store.Some indication of how Feldman,as Respondent nowclaims, confided with Sokolow"regarding the financialstructure" of the store and had made him privy to "everyintimate detail of the financial structure of the business'appears in the fact that among the delinquencies imputedto Sokolow as a basis for discharging him was the belief,based on admittedly circumstantial evidence, that he musthave pried into the store's payroll records during some peri-od after he organized the Pharmacists Guild.(v) Still another basis for the claim that Sokolow was"managerial" was that though Sokolow worked 51 hours aweek, like the other pharmacists, he had privileges the oth-ers had not, such as, for example,a longer lunchhour thanthe others.At thesame time,Feldman claimed the longlunch hours were among Sokolow's delinquencies account-ing for his discharge. Feldman additionally claimed that hehad given Sokolow a longer vacation than the other employ-ees and that when Sokolow was in the hospital in 1968 asa result of a back injury, he had several weeks of sick leavewith pay. There was no indication that was an aspect of hisfunction in the store as distinguished from a personal act oflocation the floor one morning had become flooded. At Feldman's suggestionthat he getsome oneto mop it up, Sokolow called on Wade who was thenemployed at a nearby bar, whereupon he paid Wade out of petty cash forcleaningthe floor. When this occurred again, during a snowstorm, SokolowcalledWade in to shovel the snow. However, when Wade became a regularemployee of the store it was Feldman who hired him Pharmacist Weissber-ger testified that he too had taken on a nonprofessional (a typist) for tempo-rary work during an emergency.generosity to Sokolow.Feldman further testified that Soko-Iow was exempted from performing"menial" tasks, morespecifically that he had been relieved of doing inventorywork.The evidence indicates he was relieved of this inconsequence of hisback injury for whichhe had undergonesurgery in 1968.2.Conclusions concerning claim thatSokolow was a supervisor or amanagerial employeea. Sokolow as alleged supervisorIt is clear that Sokolow had no supervisory authoritywithin the meaning of Section 2(11) of the Act.Sokolow hadno power"to hire,transfer,supervise,lay off,recall, pro-mote,discharge,assign,reward or discipline other employ-ees,or responsibility to direct them,or to adjust theirgrievances or effectively to recommend such action" or if hehad any "authority" at all, it was his routine one, as "seniorpharmacist"and in all instances depending on the authori-zation of Feldman,the owner.5b.Whether Sokolowwas a "managerialemployee"and whether evenif hewere so he wasneverthelessprotected by the ActNor was Sokolow's function that of either a"managerial"or "executive"employee.The basic test as stated inRetailClerksInternational Associationv.N.L.R.B.,366 F.2d 642,644-645,6 cert. denied 386 U.S. 1017, subject, is twofold.The firstiswhether the employee"is so closely related to oraligned with the management"as to "present a conflict ofinterest between the employee and the workers." The sec-ond is whether the employee determine[s] and effectuate[s]an employee's policy ...and ha[s] discretion in the perform-ance of [his] job,but not if the discretion must conform to anemployer's established policy."The court cited as illustrativeof the first "employment interviewers who have authority inhiring (citingNew England Telephone,90 NLRB 639), ortimekeepers and expediters" (citingBendix Aviation Corp.,47 NLRB 43). In that connection, the Court cited the kindof function whichis not "managerial"-such as "an officemanagerand record keeperwho has no confidential informa-tion about other employees"(citingBurke Brewery,Inc., 54NLRB 1061). This is to be compared with Sokolow's case,where the belief that he had probably seen the payroll re-cords is reliedon byRespondent as an aspect of misbehav-ior culminating in Sokolow's discharge. The second is wherean employee,even if called a"manager,"sets prices butunderthe policy set by the employer.Sokolow neither setprices nor formulated policies,but even if he did,the recordabounds in the showing,derived from Feldman's own testi-sAs applied to pharmacists,the Board inLane Drug Co.,160 NLRB 1147,held that a pharmacist endowed with the title "chief pharmacist"was not asupervisor even though,contrary to Sokolow in the instant case, the chiefpharmacist was under a superior different from those of the other pharma-cists,worked less hours and not on Sunday, as the others did, reviewedmerchandise and drug levels,and requisitioned drugs.Walgreen LouisianaCo., 182 NLRB No. 79, illustrates the kind of authority which vests a pharma-cist with supervisory power.The pharmacists,which were there held to besupervisors,were in sole charge of the store for substantial periods(rangingfrom 3 to 16 hours a week), the assignedjobs, supervised and counseledemployees,interviewed and rated job applicants,had authority to approvespecial and employee discounts, and approve and sign payrolls.6 In a unanimous opinion by then Circuit Judge(now U.S Chief Justice)Burger.Citedand applied inIllinoisJournalRegister,Inc.v.N.L.R.B,412 F.2d 47 (C.A.7); see alsoWestinghouseElec. Corp. v. N.L. R. B.,424 F.2d 1151 (C.A. 7) MUSSELMAN'S APOTHECARYmon , that it was Feldman alone who formulated policy,and Sokolow even if he set prices, as he did not, would stillhave been completely subject to Feldman's direction onthese matters.Sokolow's function did not fall into either category andso he was not a"managerial"employee.Even if he couldconceivably have been regarded as falling in that category,itwould not have been the answer to whether he has theprotections of the Act, so as to be entitled to redress underSection 8(a)(3) and(1) for discharge or other discriminationbecause of union activity. The Board has so held in itsrecent decisioninNorth Arkansas Electric Cooperative, Inc.,185 NLRB No. 83. Thiswas on remandfrom the EighthCircuit, 412 F.2d 324, 328, where the court had decided(contrary to the Board) that the dischargee was a "manage-rial employee"within the meaning of the Board'spolicestablishing that classification,and accordingly,whether hiysright to redress for a discharge because of union activityhinged on whether he nevertheless enjoyed the protection ofthe Act. The Board held that the complainant 7s status as amanagerial employee did not deprive him of the protectionof the Act. The Board noted that it had established thecategory of"managerial employee"in determining whethercertain individuals, although employees, nevertheless havethat close a relationship to management as to exclude themfrom a bargaining unit.The Board in theNorth Arkansascase noted that the termit thus evolved in representation cases was not preciselydefined because of the "difficult process which we faceconstantly in evaluating `community of interest' in manykinds of unit determinations." The Board noted that thetouchstone, "community of interest,"as used in representa-tion cases, is not completely applicablein anunfair laborpractice case involving reprisal for engaging in union activi-ty. The Board indicated that in such a situation, a distinc-tion is drawn between the kind of community of interestinvolved. The Board stated:An employee may not have the requisite community ofinterest with other employees to be included with themin a proposed unit, and yet clearly be an employeeentitled to the protection of the Act as a Section 2(3)"employee." On the other hand, some persons we havetraditionally excludedas "managerial'might more ac-curately have been termed "employers" within the defi-nition ofSection 2(2), which defines employers asincluding "any person acting as an agent of an employ-er."The Board noted that in "this initial consideration" ofsuch an issue,itwould not attempt"an inflexible compre-hensive definition," but it deemed it relevant "to focus ourattention upon whether the employee here had either real orapparent authority to speak as an `employer' in a laborrelations or employee relations context.The Board whilenoting that the complainant there had many functionswhich were different from the ordinary employee, observed,however, that "there is nothing in the record to suggest thathe participated in the formulation, determination, or effec-tuation of policywith respect to employee relations matters, "(emphasis the Board's) or "that his status in the [employer's]organization was such as to lead any em loyee reasonablyto believe that Lenox (the complainant had substantialresponsibilities in this area, so that views which he mightexpress wouldbe taken as a reflection of the consideredpositionof the Cooperative (the employer)." The Boardfurther noted that... there is nothing in this record to suggest an inconsis-tency or conflict of interest between Lenox's properperformance of his job and the implementation of his109right to engage in or refrain from engaging in concertedactivit .The Boar accordingly held that the employee there en-joyed the protections of the Act and his discharge for unionactivity was a violation of Section 8(aX3) and (1) of the Actfor which a remedial order was called for. In the case at bar,the union involved consisted only of employee pharmacists.The "community of interest"between Sokolow and his fel-low employee pharmacists was such as to entitle him to beincluded in a bargaining unit of employee pharmacists. Buteven if it were otherwise,then here as in theNorth Arkansascase,there was not the remotest basis for his fellow pharma-cists-or any other employee for that matter-thinking thathe spoke for Feldman in labor relations matters. (The narra-tive of events will indeed demonstrate the contrary.)The conclusion is that Sokolow was not a supervisor butan employee.It is further found that he was not a "manage-rial employee,"but even if he could be considered such, hisfunctions fell within that of anemployeeas defined in Sec-tion 2(3) of the Act rather than that of anemployerasdefined in Section 2(2) of the Act.C.The Events Culminatingin the Discharge1.Preliminary observationFeldman's talk with Sokolow,beginning with the time inOctober 1969 when he admonished Sokolow not to "link"the store with the Union and ending March 3, when hedischarged Sokolow,after being shown the newspaper arti-cle reporting the interview with Sokolow concerning hisnomination as president of the union and stating his nameand place of employment,comes rather close to being directevidence that Sokolow's role in the Union contributed to thedischarge,whatever other reasons Feldman may have hadfor discharging him.Though Feldman in the concluding words of their collo-quy on March 3, under Feldman's version,said it was be-cause of Sokolow's"behavior"over the last 2 years,Respondent admits that the first"confrontation" was inAugust 1969.This,to be sure,was before the Guild wasfounded,or in any event before Feldman learned of it.2.The incident in AugustThe August confrontation occurred when Feldman be-came exasperated with the "untelligible"response of Soko-low to cashier Ungar's questions,in which four times in thecourse of 15 minutes she asked him why a prescription forwhich a customer had been waiting had not been filled.After the question was asked of Sokolow the fourth time,Feldman came to the counter and asked Sokolow, "Howwould you like to have two weeks off and sever your rela-tions with the firm?" Sokolow,as Feldman testified, asked"Am I doing my job," to which Feldman retorted, "Youmay be doing yourjob but I don't like your attitude." Thetwo then had a private session in Feldman's office atSokolow's request. Their versions agree that the conversa-tion ended with Feldman apologizing over his outburst toSokolow in the presence of employees and customers, andwith a mutual exchange of views concerning how each couldimprove his behavior. Feldman told Sokolow he had beenannoyed by Sokolow's "attitude." However,he was recep-tive to Sokolow's comments on how Feldman's demeanortoward employees could stand improvement. (Sokolow cit-ed as an example Feldman's failure on arriving at the storeto greet Spillerman,the secondmost senior pharmacist.) 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheir testimonies diverge over the reason Sokolow gave forthe delay over filling the prescription.Sokolow testified thatin all four instances cashier Ungar(who was also the recep-tionist and to whom waiting customers make their com-plaints),asked him what was holding up the prescription,and that Sokolow replied that it needed the doctor's authori-zation,but in all these calls he had gotten a busy signal.Sokolow also testified that in the talk they had inrivate,Sokolow explained this to Feldman,whereupon Feldmanapologized.Feldman testified Sokolow made no such exppla-nation either at the front counter or in their private talk. Imust state that at the hearing,Sokolow,over a matter whichhas since turned out to be not material but which I deemedrelevant at the time(specifically,whether other pharmacistsalso signed inspection reports of the character previouslydiscussed),Sokolow did indeed respond in an equivocalmanner. If that is a fair sample of Sokolow's style,he maywell have given Mrs. Ungar some hard moments over whatwas holding up that prescri tion.Mrs. Ungar did not testify.She was described as a middleaged somewhat fretful wom-an whose problems are aggravated by her heavy responsibil-ities in handling cash and mollifying customers.Feldmantestified he observed the interchange between Sokolow andMrs. Ungar for some time.He also testified he heard itthroughout all the four times Mrs. Ungar made her inquiriesof Sokolow.While it seems unlikely that Feldman actuallyheard it,he saw enough to have impelled him to come to thefront counter to ask what was going on or as Sokolowquoted Feldman,to have asked Sokolow whether "we'replaying games here."I am also satisfied that at the frontcounter Sokolow'sanswer was sufficiently enigmatic tohave provoked Feldman's outburst about which he laterapologized to Sokolow.I am, however,persuaded that in theconversation in Feldman's office, Sokolow for the first timemade clear what in the front of the store he had shroudedin mystery-that he had indeed been calling the doctor butto no avail because the wire was busy.In any event,this episode achieved finality in the hand-shake in Feldman's office,and, so far as appears was notagain alluded to even in the December 24 encounter inwhich Feldman first discharged and thencanceledhis dis-charge of Sokolow.3.The discussion in October concerningSokolow's role in the UnionIn between the August and December encounter, therewas the one in October. This concededly involved only theunionor Guild. Sokolow had by then already formed theGuild and was soliciting membership in it among his fellowF harmacists.Some timein October, Feldman received a callrom Drugstore Owner Turnoff, and immediatedly af-terwards he called Sokolow to his office and described theconversation to him. Sokolow's and Feldman's versions ofTurnoff's talk with Feldman over the telephone were sub-stantiallysimilar. In substance, Turnoff informed Feldmanthat a union of employee pharmacists was being organizedand Turnoff had told Feldman in no uncertain terms thathe was opposed to it. The reason for Feldman's concern wasthat Turnoff, as stated, is a member of the State Board ofPharmacy, and he had the day before actually appearedbefore that State board, in Harrisburg, under charges con-cerning his advertising methods.' Sokolow in his version,7Feldmanexplained thatthe membersof thestateboard consisted ofowners of small retail drugstoresof a "conventional type, operated by onesaid Feldman quoted Turnoff as havingsaid that"if thatman [i.e., Sokolow] worked for me you know what I woulddo." Feldman's versionwas that Turnoff, in that call, in-formed him that two of his employees, Spillermanand Sok-olow, were forming a union and that he responded, "I'mvery much surprised. There both satisfactory employees,"and that he "could not even fathom, you know, that theywould be involved in union activity without me knowingabout it, particularly since Mr. Sokolow and I have suchclose relationship." Feldman,as earlierstated,then imme-diately called Sokolow into his office and recounted to Sok-olow his conversation with Turnoff. Feldman testified thatSokolow replied "that it was true, that he (Sokolow) wasforming a guild or a union,"-whichindicatesthat Turnoff,in his call to Feldman, focused his attention on Sokolow, ifindeed Turnoff mentioned Spillerman at all.Feldman fur-ther testified that he asked Sokolow why he had never toldhim about it, and that Sokolow replied "he didn't think thatIwould be interested." Feldman also testified he told Soko-low "I thought that I should have been told aboutit sincepressurewas now being brought upon me with regard to thisformation of the union by the Board of Pharmacy." Feld-man continued, "I expressed to Gilbert the concern at thatpoint that these would possibly exertsome pressure on bothGilbert Sokolow and myself, knowing the past history of myposition with them, now that this situationcameto the fore. that Mr. Turnoff and the Board of Pharmacy, or Mr.Turnoff singly, with whatever powers he had, was trying tointerfere with Mr. Sokolow's rights or anybody's rights."Feldman did not deny and indeed partially confirmedSokolow's testimony, here credited, that in thatconversa-tion Feldman said that he "didn't wantthe store's namelinked with the union because of this pressure that Mr.Turnoff had mentioned," whereupon Sokolow said he in-formed Feldman that "there were manymen in thecity whowere becoming interested. I [Sokolow] was committed tothem and could not stop my guild activities nor did I chooseto,but that I would try not to involve the store in theGuild."sFeldman at this stage stated he would discuss the matterwith his attorney. Feldman testified that on that day he didconsult with counsel and added that Sokolow both on thatday and several days later"inquiredof me asto what [Attor-ney] Linsenberg's findings were in the matter," but that "thematter never went any further than that." This somewhatcryptic response would indicate that as ofthat time at least,there was no thought that Sokolow was either a "supervisor"or a "managerialemployee" or "executiveem loyee," asbelatedly claimed after Sokolow's discharge.Had it beenotherwise, then Feldman would necessarilyhave challengedSokolow's right to engage in that activity in view of thestatus Respondentnow imputesto Sokolow. This bears notonly on Sokolow's statusas alreadypassed upon but hassome bearing on the credibility of Feldman's testimony.pharmacistor perhaps one otheremployee."Feldman testified the Stateboard "has never beenvery kindlytowards me since we have a large prescrip-tion operation,"and as a result,many of the pharmacists are jealous of myoperation,since we're extremely competitive price-wise and we do a lot ofbusiness .... So I find myself . . . usually harassed anytime I do any typeof advertising whether it be legal or questionable;and I'm subjected to moreinspectionsand more pressures than the average store.In answer to the Trial Examiner's question to Sokolow of what he wasconveyingby his assurance that he wouldtry not to "involvethe store,"Sokolow explained that in viewof thepressurefrom Turnoff, "Iwas, ofcourse,worried forhim and for the business and I thought that in some wayI could stop this pressure.I didn't know exactly how-if there was a way thatIcould, I would be glad to, if it would not mean my giving up my guildactivities on behalf of the men." MUSSELMAN'S APOTHECARY4.Discharge of Sokolow on December 24and its cancellation the same dayToward noon of December 24, Feldman called Sokolowinto his office and told him he was discharged.Sokolowtestified:Well, I said to him "Why.Is it because of my unionactivities"and he said,"Yes, that and other things."Sokolow testified that he asked whether"there [was]anything wrong with [his]work,"and Feldman after speak-ing in highest praise of his competence as a pharmacist inwhich he mentioned that Sokolow did the work of two men(supra,fn. 2), branded Sokolow as"a disruptive force,"sincehe "was always talking about the union,"and that "the twoother pharmacists,who did not join [Fine and Weissbergerlweretheoneswho seemed to be disturbedby this.."Feldman told Sokolow,in addition,that he wasuncooperative to the nonprofessional employees,most spe-cificallyMrs. Ungar,the cashier,who because of her job inwhich"she was under constant pressure" called for effortsby the others to try to make her job easier,yet sokolow was"more rude to Mrs. Ungar than anyone else."10 Sokolowfurther quoted Feldman as saying that"he was opposed tounions,'that he"thought that a union or our Guild wouldonly hurt him and hurt is business,"and that"unions onlyallowed employees to extort money from employers."Soko-low further testified that Feldman said to him that Sokolowwas an"unhappy" employee and Sokolow said he was notunhappy,but that even if he was, then as long as he wasdoing his work that was no reason to discharge him, andthat Feldman agreed with that observation.Sokolow prom-ised he would no longer talk about the union at work andfurther that he would be cooperative.Feldman said hewanted to do the fair thing,that he was not sure that firinghim at the time was fair, and that he was going to give itmore consideration. (Feldman at that time was indeed upsetand told Sokolow that he was near tears.)Later that af-ternoon,toward closing time,he called Sokolow in again,saying it would not have been fair to discharge him.Feldman testified substantially to the same effect butwith a reverse emphasis.Feldman testified that what pro-voke him before he called Sokolow the first time on Decem-ber 24,was that one employee reported to him that Sokolowhad been"berating"Feldman for having purchased a newcar, despite business being so bad(albeit,in previous in-stances, as Feldman testified,Sokolow had told the employ-' Spillerman,along with Sokolowjoined the Guild from the outset. Soko-low, from the time he founded the Guild in early fall of 1969, solicited themembership of Weissberger and Fine,and although they first showed interestthey finally rejected Sokolow's overtures.Fine, though testifying for Respon-dent concerning other matters, was not asked about Sokolow'smanner ofsoliciting him for the Union or his reaction thereto.Weissberger testified thatSokolow started by compiling a list of pharmacists in the Delaware Valleyarea and asked if he knew of anyone who would be interested.Weissbergertestified that Sokolow,after he compiled the list,would ask Weissberger ifhe would attend the next meeting,and he would call attention to newspapercoverage of settlements of contracts of other unions,such as for example,plumbers or electricians,and compare their wages with those of pharmacists.Weissberger testified he said he was "not interested,"but Sokolow "contin-ue[d] to discuss this matter with [him]," andQ.Did you ever complain to Mr.Feldman about this matter?A. I did not voice an [sic]complaint.I brought it up in conversation.Itwas getting to the point where it was annoying.to Sokolow,on direct examination, had not mentioned what the "otherthings"than the Union consisted of. However on cross-examination, headmitted that Feldman"may have"mentioned his being uncooperative toMrs. Ungar and other nonprofessional employees. I find that Feldman didmention this in their talk on December 24.Illees the store was prospering but the employees were notparticipating in its benefits).Feldman testified that he ther-eupon called Sokolow in and showed him two severancechecks that he had jjust prepared for Sokolow,and told himhe was discharged.Feldman testified he explained to Soko-low he was "extremely displeased with his attitude,partic-ularly since he was the senior employee and he hadresponsibilities which the other employees did not have."Feldman explained that Sokolow was uncooperative withmost of the other employees,"that he was"critical of em-ployees who were tiring to do a conscientious job," and thathe,Feldman,had received complaints from some of theemployees about[Sokolow's] solicitation of them tojoin theunion.Seesupra,fn. 9. Feldman testifiedhe told Jointhat "byhis soliciting them during working hours-it wasimpairing theirabilityto do their job, and it was a constantannoyance to them."Feldman testified that Sokolow asked,"Are yougoing to throw me out on Christmas Eve?" andtold Feldman he would do anything that I wanted him todo if I would let him keep the job." Feldman further testi-fied that though he was extremely displeased withSokolow's behavior and his attitude,nevertheless, sinceSokolow had been with the store so long and he knewSokolow's wife and children,he `llust wasn t sure what thefair thingto dowas," and so he told Sokolow he would givehim an opportunity to remain employed"on the conditionthat his attitude would change and that he would not harassor talk to any of the employees in the store who did not wantto be talked to." Feldman added that Sokolow"briefly men-tioned something about his union activities,but I can't re-member specifically what the conversation consisted of."This,as I find,referred to Feldman's expression of opposi-tion to the union at that time,which was mentioned inSokolow's testimony and which is hereby credited.Feldmantestified that the discussion concluded with his statementthat theirrsonal relationship was now ended and "thatwhatever [Sokolow] did on his owntime was his own bus-iness with regard to union activity or anything else," butthat "he was not to annoy any of the employees nor interferewith the operation of the pharmacy in any way." Sokolowagreed to this condition.t 1 Thereupon,as Feldman testified,"I shook hands with him"and "to seal the bargain I gavehim a$100 cash Christmas present."5.Thedischarge on March 3As earlierstated,on March 1, the Guild (whose member-ship hadnow grownto 200) had ameeting,whereit votedto affiliatewith the "AFL-CIO" and nominated Sokolow aspresident.On the evening of March 2, Sokolow had aninterview witha reporterof The EveningBulletin of Phila-delphia.The article reportedthe action takenby the Guildat the meetingand quotedSokolow's statements concerningthe purposesof that union in improving employee pharma-cists conditions,suchas the payof pharmacists(which waslower than"plumbers and other workers"), the long workdays of 10 to 12without overtime.pay for thehours in excessof 8 aday, theabsence of a set time for lunch, the scarcityof fringe benefits,and the absence,except in a few instanc-es, of any retirement plans or health insurance.A sentencetoward end of thearticle reads as follows:Sokolow, employedat the MusselmanApothecary,1522 Walnutt., said his unit will be an independentpharmacist local RWDSU.The nextmorning,Sokolowaskedthe reporter not to1On this occasion too, as in the conversation in October, Sokolow toldFeldman he was "committed"to the union-the Guild's membership havingby then increased from 50 to 100 112DECISIONSOF NATIONALLABOR RELATIONS BOARDmention his place of employment in the article.The reporterreplied there was only a passing reference to the store'sname and he was sure"your boss won't find it objection-able," but in any event it was now too late-"the story hasbeen filed and the paper will be on the street at 12:00o'clock."At noon,Sokolow went out for lunchand boughta copy of the paper.He returned from lunch at 12:30. Feld-man was then at the front counter filling in for Spillerman(who was then at lunch,seesupra,fn. 2). Sokolow,who, ashe testified,was worried about someone else showing Feld-man the article before Sokolow did, waited about 15 min-utes when there was a "slight lull" in the otherwise busyluncheon period.At about 12:45,Sokolow, who was thentyping the labels as Feldman was filling the prescriptions,said to Feldman,"Stu, our Guild finally has some goodpublicity." Feldman turned toward him, and Sokolow add-ed, "But unfortunately your name'smentioned."Feldmanexclaimed"What?" Sokolow then placed the article forFeldman to see and explained his futile effort with the news-paper reporter to have his name and place of employmentomitted.Feldman,looking"upset and angry," was silentand "curt."Later that afternoon Feldman called Sokolowinto the office and discharged him. As both of them testi-fied,Feldman,in substance,told Sokolow he held him re-sponsible for linking the store with the union,and whenSokolow again explained his effort to have the reference tohis place of work omitted,Feldman told him he was stillresponsible and Sokolow answered, "Imust agree it was myresponsibility."This,as Sokolow testified,was the wholeconversation.Feldman testified that when Sokolow mentioned the arti-cle, Sokolow "threw the newspaper down on the counter,"and it touched the prescription. (Sokolow denied this and Icredit Sokolow's denial.)Feldman testified he "scanned"the article when Sokolow showed it to him and being ex-tremely upset and disturbed over what happened,took "anexceptionally long lunch"inwhich he `deliberated theproblem."He then called Sokolow back to the office anddischarged him. Feldman acknowledged that there was adiscussion in which Sokolow said that the naming of thestore in the article was not his"fault,"and when Feldmanretorted"if it was not[Sokolow's] fault,well then whosefault might it be,"Sokolow stated,"Well, ifyou put it thatway, then it'smy fault."Feldman indicated there was moreto this conversation.He testified that he told Sokolow thathe had not kept the promise he had made to him on Decem-ber 24, "and it Was on this basis that I was dismissing him,"Feldman testified that there was discussion in which Soko-low said that"if he had been compensated adequately hisbehavior might have been different,"towhich Feldmanretorted that"the American way was to achieve first andthen you would be compensated,not to be compensatedfirst in order for you to perform better,"and this was his,Feldman's "philoso hy," Feldman testified they closed withSokolow stating,"Lpetme set the record-letme just askyou aquestion for the record:are you firing me for unionactivity'?" and Feldman's answer was,"I am firing you foryour behavior over the two year period."The role the article played in discharging Sokolow wasstated by Feldman in describing his reaction to the articleafter he `scanned"it when shown it by Sokolow at the frontcounter.Feldman testified:Iwas particularly disturbed at the time in the mannerin which the newspaper was presented to me.I took itas an affront.I considered the fact that the paper wasthrown before me as insubordinate behavior,consider-ing the context of the article,naming Mr. Sokolow anofficial of the union.And I interpreted the entire dem-onstrationto indicatetome that henow had somesuperiorpoweroverme since priorto that I was incharge.I particularlyconsideredhis behavior at that time tobe insubordinate.TRIAL EXAMINER Anything further?THE WITNEss: No. It was uponconsideration of hisbehavior atthat time that I later dismissed him.D.AppraisalThis last statement that "it was upon consideration of hisbehavior at that time that I later dismissed him," does notsquare with Feldman's later statement that he told Sokolowhe was dismissing him because he had not kept the promiseshe made on December 24, and further that it was becauseof his misbehavior"over the two year period."Even if theseother factors played a part in the discharge on March 3, sotoo did Sokolow s role as the newly elected president of theunion.This last is apparent in Feldman's own statement ofthe context of the article(naminMr.Sokolow an officialof the union"which"indicat[edI to me that he now hadsome superior power over me") as contributing to his re-garding Sokolow'smanner of showing the article as"insub-ordinate"and "it was upon consideration of his behavior atthat time that I dismissed him." Feldman's testimony thatSokolow "threw"thepaper down at him and that it touchedthemedicine as earlier stated is not credited as againstSokolow's denial that this occurred.Feldman's testimony tothat effect was the product of a profound resentment ofFeldman to the content of the article.Even Feldman's ver-sion of what was said between them when he dischargedSokolow gives no indication that Sokolow'smanner ofshowing Feldman the article played anypart in the dis-charge.The thrust of the conversation,when Feldman toldSokolow he was discharging him, as testified to by Sokolowand substantiall y corroborated by Feldman, was that Feld-man held Sokolow responsible for having,by this article,associated the store with the union activity.This was contra-ry to Feldman's admonitions to Sokolow in October afterhis call from Sol Turnoff,in which Turnoff,a member ofthe State Board of Pharmacy,informed Feldman that Soko-low was organizing a pharmacists union and that if Sokolowwas his employee he would know what to do with him.Respondent,in its brief, suggggests,somewhat strangely, thatthe pressure which Turnoff placed on Feldman against theUnion bestowed an immunity on Respondent for dis-charging Sokolow because of it.This is contrary to theprinciple,in effect since the earliest days of the Act, thatpressure from other sources is not a valid excuse for anemployer's invading the employee's rights under the Act.12This would be so even if it were true, as Respondent con-tends,that Respondent was not itself opposed to the Union.As to this last, the contrary is indicated by Feldman's ex-pressed opposition to the union,if not in the October con-versation,then in the discussion which Feldman had withSokolow on December 24,and indeed on March 3 itself.As is manifest from the March 3 incident itself,Sokolow'sunion activity was at least a contributory reason forFeldman's discharging him. This rendered the dischargevulnerable under the established principle that"a discharge12Star Publishing Co.,4 NLRB 495,508, enfd,97 F.2d 465, 470 (C.A. 9),cited with approval bythe SupremeCourtin N.L.R.B. v. Erie Resistor Corp.,373 U.S 221, 229,fn. 8. See alsoMarydale Products Co.,133 NLRB 1232,enfd, 311 F.2d 890 (C.A. 5), cert. denied 375 U.S. 817;Madison Glass Special-tyCo,135 NLRB 901;Combustion Engineermn130 NLRB 154, enfd. 321F.2d 807 (C A. 8). MUSSELMAN'SAPOTHECARYwhich is partiallmotivated by the employee's protectedactivity violates the Act despite the concurrent existence ofan otherwise valid reason.'N.L.R.B. v. The Princeton InnCo.,424 F.2d 264 (C.A. 3).13 In the light of this,Respondent's recitalof the multiple delinquencies attrib-uted to Sokolow, not merely from the time of the August1969 incident, previously described, and admitted by Res-ondent to be the "first confrontation," but indeed from asfar back as 6 months after Feldman acquired the store, needhardly be labored here. These consist of such matters as, forexample, that Sokolow, when he had been in charge of themailroom, used to take strolls in the afternoon which ex-ceeded the time period allotted for lunch. Sokolow, corro-borated by pharmacist Spillerman, indicated that it was notunusualfor the lunch hour to spill over the allotted halfhour. Feldman admitted he had never reprimanded Soko-low for taking these strolls, whatever their length. He furthertestifiedthat though Sokolow, after the strolls, would com-plete all the prescriptions, they would accumulate so thatthe typist could not complete all of them by closing time andtheir mailing held up until the following day. Though Feld-man testified this had been "called to his attention on se-veral occasions," there was no indication he had evercomplained about this either.14At all events whatever Sokolow's shortcomings in respectto other than his qualities as a pharmacist, which Feldmanindicated he never disputed, they were condoned in theconversation on December 24, when Feldman placed cer-tainconditions to the retention of his job. The March 3incident hardly violated those conditions, since these condi-tions consisted of his being cooperative to his fellow em-ployees and not speaking to his fellow pharmacists abouttheUnion during working hours. Nor during the periodbetween December 24 and March 3, had Feldman givenany indication to Sokolow that he thought Sokolow hadviolated these conitions - even the legally questionable oneof speaking to fellow pharmacists about the Union regard-13CitingHugh H WilsonCorporation vNLRB.,414 F 2d 1345, 1352(C.A3);N.LR B. v.Rubber Rolls,Inc,388 F.2d 71 (C.A3);N.L R B vG & J Company,346 F.2d 960 (C.A. 3)l4 The testimony that Sokolow's tardy returns from his afternoon strollsoverloaded the typist with prescriptions which she could not complete untilthe following day, came from Mrs. Farrar.Admittedly,she had never com-plained to Feldman about this until some time after she quit her job, this lasthaving occurred in September 1969 Feldman and Mrs Farrar testified thatsome time after she quit, she came to the store and told Feldman of herhaving received in the afternoon more prescriptions thanshe could type upbefore closing time and that she had quit the job principally because ofSokolow(As earlier appears, Sokolow had already been transferred out ofthe mail department some 5 months before Mrs.Farrar left.)Mrs Farrartestified that the reason she had not complained to Feldmanbefore aboutthis was the special relationship she understood Sokolow had with Feldman.While this would explain her silence before she quit, it would not serve toexplain why she was still silent about it at the time she quit. Mrs. Farrar'stestimony is marked by a pronouncedhostilityto Sokolow.She testified thatSokolow had made remarkswhichshe regarded as racist. (This was notparticularized other than that "he was always talking about controversies"and that"everything he said to me at that time was always degrading.")Although she had earlier testified that because of her understanding concern-ing Sokolow's relationship with Feldman,she had not during her employ-ment spoken at all to Feldman concerningSokolow, she now testified thatwhen Sokolow made an allegedly racist remark,she was upset and com-plained about it to Feldman Asked what Feldman's response was, she rep-hed, "He saidokay." Thisis hardly thekindof response one would expectfrom Feldman if Mrs. Farrar had made a complaint of that kind to him orwhich Mrs.Farrarwouldhave tolerated from FeldmanMrs Farrar's testi-mony regrettably abounds in contradictions and improbabilities, which pre-vents reliance upon it Even if it wereto becredited,Feldman's failure tocommunicateany ofthese complaints to Sokolow indicates that Feldmanplaced no reliance on them.113less of whether this was interfering with their work.lsRes-pondent, however, imputes to Sokolowan accumulation ofdelinquencies during that period to account for the dis-charge which are treated below and whichare rejected asnot constituting the reason for the discharge,and in anevent in being at most contributoryreasons along withSokolow's prominence in the Unionas motivating the dis-charge. 16Finally, Respondent, through Mrs.Baumgartner, intro-duced into the record copies of an "ad," which Respondenthad been carrying on successive Sundays for a pharmacist.Mrs. Baumgartner testified that Feldman had told her thatthe ad was intended as a replacement for Sokolow. The adread:PHARMACIST-PROFESSIONALImmediate opening for recent graduate.Apply in per-son ONLY Monday 7:30 P.M. No telephone calls.Musselman Pharmacy1522Walnut St.Mrs. Baumgartner testified that she had put in that ad fortwo Sundays prior to March 3, the most recent one appear-15Cf N.L.R.B. v. Hecks,Inc., 418 F.2d 1177, 1180 (C.A.D C.);State Chem-icalCo.,166 NLRB 455;The Was. H. Block Company,150 NLRB 341;PepsiCola Bottlers of Miami, Inc.,155 NLRB 527.16Feldman testified that in the last 2 weeks preceding March 3,Sokolowoffended because of- (a) excessive personal calls received by Sokolow on thetelephone, and (b)Sokolow's not turning over to the cashier all the"multipleprescriptions" ordered bycustomers.As to (a), Feldman testified Sokolowwas recieving 8 to 20 personal calls a day.Sokolow testified he was receivinghis usual calls of 2 or perhaps3 a dayfrom home,usually his wife.PharmacistSpillerman testifiedSokolow didnot receive any more telephone calls thanany other employee. As to (b), the"multiple prescriptions"matter,Feldmantestifiedthat althougha customer might order, say, five prescriptions, Soko-low would handover tothe cashieronly four,and later the customer wouldreturnand in asking for the missingprescription,take the resentment out onthe cashier,Mrs Ungar.Feldman characterized this as a"game"Sokolowwas playingwith the cashier.Though Istruck this characterization from therecord,the details Feldman later gave carried that implication.He testifiedthat when Mrs.Ungar conveyedthe customer's complaint to Sokolow, Soko-low derisivelybrushed this aside Pharmacist Spillerman explained thatomissions in handingoverto the cashier less than the full amount of "multi-ple prescriptions"are not unusual,and occur where one pharmacist is ban-dlmg the"refills" that can quickly be done,while the other pharmacisthandlesthe new prescriptions, which takes time in having them priced andstamped Theresult is that"we could lose communication,"and thus thequickly handledrefills could be turned over to the cashier while the otherpharmacistis still processingthe new prescription.A fair indication of thebelatedness of these imputations against Sokolow is the absence of testimonythat Feldmanat anytime complained to Sokolow about a significant increasein theextentof hispersonal telephone calls or of the omissions on completionof orders for "multipleprescriptions"SinceFeldman testified theseomissions in "multiple prescriptions"were done by Sokolow out of malice,it is all the more strange that it would not at once have evoked some commentconcerning them from the tense and rather volatile Feldman.As towhetherany of the allegedoffenses regarding "multiple prescriptions"occurred with-in the month preceding Sokolow's discharge on March 3,as Feldman testi-fied,Mrs. Ungarwho was the butt of the "game"that Feldman imputed toSokolow,never testified.And Mrs.Patricia Baumgartner,who, on occasionfilled in as cashier for Mrs.Ungar,testified she had first complained toFeldman about Sokolow'sommisspmissions of "multiple prescriptions,"priorto the fall of 1969 and had no knowledge of anything of that characteroccurringwithin the last month.Anotheroffense as earlier stated in another context,is-claimed to havebeen the belief,basedadmittedlyon circumstantial evidence,that Sokolowmust have lookedat the Company's payroll records.Thishardly compareswith Feldman's assertion, in advancing his claim that Sokolow was a "mana-gerialemployee,"to the effect that Sokolow was in his confidence concerningall financial featuresof thestore.Sokolow denied he had looked at thepayroll records and thecircumstantial evidence on which Respondent reliesis rathergossamerin quality.Had Feldman genuinely believed this occurred,he would expectably have probed Sokolowregarding it 114DECISIONSOF NATIONALLABOR RELATIONS BOARDing on Sunday, March 1. Feldman had interviewed appli-cants on Monday,March 2 in response to the one appearingon March 1.Sokolow testified in rebuttal that an ad to that affect hadbeen appearingperiodically for about a half year and thatFeldman within the month before March 3, had said thestore was"understaffed,"and in that connection,had statedthat he had run such an ad for 6 weeks in order "to makeit easieron 'you fellows,"' but he could not get any appli-cants.Sokolow asserted the ad was intended in replacementof a pharmacist,one Mrs.Esther Bogash.She had beenhired in the summer of 1969 and had lasted less than 2months.Sokolow testified Feldman said he had fired her.Feldman, in rejoinder, testified that he had laid her offbecause there was not enough work for her. Feldman admit-ted, however, that he had carried that ad for some 6 monthsbefore March 1, and the purpose in each instance had beento replace Sokolow. Since the ad calls for a "recent gradu-ate," there was the question of how this was intended as areplacement of Sokolow, his senior pharmacist, and a reg-istered one since 1958. Feldman testified that this use of theterm"recent graduate"was intended to exclude superannu-ated pharmacists,60 or 70 years old, and to include appli-cants whose experience was no more than10 or 15 years,because they would be familiar with new drugs of the kindRespondent uses.Mrs. Baumgartner,on recross-examination,testified thatamong those-Feldman interviewed on March 2 was oneStuart Rubin.He started on the job on March 5 or 6, afterSokolow's discharge.Mrs. Baumgartner testified,and thead itself indicated,that Feldman saw applicants only onMonday-in this instance on March 2. From the foregoing,and Feldman's singular silence,when he discharged Soko-low, concerning anymention of Rubin,either result wouldfollow.On the one hand,since,as Mrs.Baumgartner testi-fied and the ad indicated, Feldman interviewed applicantsonly on Monday, he must already have hired Rubin onMonday, March 2, and if he was a replacement for Sokolow,then on the next day, when he fired Sokolow, it would havebeen the natural thing to have mentioned to Sokolow thathe had already replaced him.His silence on that pointwould indicate that Rubin, though already hired on March2, was not a replacement for Sokolow. That Rubin was notsuch a replacement persuasively appears fromMrs.Baumgartner's testimony under recross examination as fol-lows:Q. Do you know if he [Rubin]is a registeredpharma-cist.A. No. He is not registered yet.The above thus supports Sokolow's testimony that Feld-man was then seeking a"recent graduate" in order "to makeit easier on [the other pharmacists],"and hence that the adwas not for the purpose of hiring a replacement for Soko-low. On the other hand, if the ad had been intended as areplacement for Sokolow,then Feldman's total silence toSokolow concerning it the next day, would indicate that theapplicants he saw on Monday,including the as yet notregistered Rubin, did not meet Feldman's requirement foran adequate replacement for one of Sokolow s knowledgeand ex erience.On Feldman's testimony,on Tuesday,March ), the day after he had interviewed the applicants,he was still undecided about whether to discharge Sokolow,and had taken the long luncheonto "deliberate the prob-lem." Since,on Feldman's testimony, it was a half year sincehe started placing the ad in contemplated replacement ofSokolow and had not yet replaced him, the fair inference isthat Feldman found Sokolow a hard man to replace becauseof Feldman's appreciation of Sokolow'smorethan ordinaryqualities as a pharmacist.Respondent,in its brief,statesthat the incident over the newpaper article which precipitat-ed the discharge,was merely "coincidental" to Feldman'scontemplated replacement of Sokolow.But how long Feld-man would have continued to contemplate replacinggSoko-low is left to pure speculation,and in view of Feldman'sappreciation of Sokolow's competence,it could have con-tinued indefinitely.D.Concluding Findings1.The discharge as a violation of Section 8(a)(3) and(1) of the ActIt follows from the above and the totality of the evidence,thatFeldman would not have discharged Sokolow onMarch 3 but for hisresentmentof Sokolow'srominet rolein the union.17 As already appears, I have far from regardedSokolow's testimony as being all wool and a yard wide. Theprincipals in the controversy, Sokolow and Feldman, dem-onstrated that highly charged controversies of this characterare "exposed to the sport of fugutive and biased recollec-tion,'Is and indeed cause the disputents at some points tobe less thanwholly candid.But as also statedby JudgeLearned Hand, "It is no reason for refusing to accept ev-erythingthata witness says becauseyou do notbelieve allof it.... "19 My decision that the discharge of Sokolow wasmotivated in whole or in part by Sokolow's prominence inthe Union,stems from established facts,including indeedFeldman's own admissions and the inferences reasonablyflowing therefrom. The conclusion, on the basis of the pre-ponderance of the evidence, is that the discharge of Soko-low, was motivated in substantialpart bySokolow's promi-nent role in the Union. Respondent's discharge of Sokolowwas thus in violation of Section 8(aX3) and (1) of the Act.2.Alleged independent violationSection 8(a)(1)On whether Respondent independently violated Section8(axl) of the Act apart from the discharge, Feldman's con-versation with Sokolow,on December 24, in which he dis-charged him and then revoked the discharge, wasinterwoven with Sokolow's espousal of the Union.When hespoke of Sokolow's rudeness to Mrs.Ungar,he also de-nounced Sokolow for always talkingabout the Union, withspecific reference to his solicitingWeissberger and Fine, thetwo did not join.Feldman claimed it was interfering withtheir work.Therewas no such testimony from Fine.Weiss-berger testified that it was getting to be "annoying" and hehad brought this upwith Feldman in conversation.Supra,fn. 9. There had then been no rule against engaging inconversation at the store during working hours.Ina smallestablishment of that kind, where the pharmacists are not17Respondent claims that the fact that Feldman has retained Spillermanin his employ despite Spillerman's membership in the Union indicates thatSokolow's role in the Unionplayed no partin his discharge.Even if the rolesof these two pharmacists in the Union were on a panty, it would, underdoctrine too well established to call for citation,not have indicated thatSokolow's role in the Union did not play a part in his discharge on the factsof this case.However,the roles of these two men in the Union were entirelydifferent. On Feldman's own testimony,Sokolow's prominence in the Unionplated a part in his deliberations preceding Sokolow's discharge.,ledLearnedHandinArtMetalsConstructionCompany v.N.L.R.B.,100F.2d 148, 150 (C.A. 2)19N L.R.B. v. Universal Camera Corp,179 F 2d 749, 754 (C.A. 2), remand-ed on othergrounds 340 U S. 474 MUSSELMAN'S APOTHECARYon any assembly line,there is of necessity a certain ex-change of comment concerning all varieties of subjects. Asheretofore appears,Feldman at the same time that he in-cluded Sokolow's speakingabout the Union as a reason fordischarging him, coupled this with his expression of opposi-tion to the Union as such.The specific context in whichFeldman referred to Sokolow's talking about the Union asa reason for discharge indicates that Feldman acted out ofresentment of the cause espoused by Sokolow rather thanout of a belief that he was interfering with the store's opera-tions.I thus find that in that particular context,Feldman'slinking his criticism of Sokolow's talking about the Unionwith his own expression of opposition to the Union was aninvasion of Sokolow'srights under Section7 and therebyviolative of Section8(a)(l) of the Act.The next question is whether the restriction imposed onSokolow as a condition of his ob,that he not thereafter talkabout the Union during working hours,was a violation ofSection 8(aXl) of the Act.The general rule, under the prin-ciple enunciated sinceRepublic AviationCo. v. N.L.R.B.,324U.S. 793,is that the employer,in the interest of the efficien-cy of his operations,may validly issue a rule forbiddingemployees to engage in union solicitation at the premisesduring working hours,but he may not issue a ruleprohib-iting employees from engaging in union solicitation on theemployer's premises during nonworking time.The rule ispresumtively validor invalid in the respective situationsabove descri bed,but is subject to rebuttal underparticularcircumstances.So a rule forbidding union solicitation onemployer premises during working hours may be overcomeby evidence showing that the em loyer'smotive in issuingthe rule was not in the interest of promoting efficiency buthad a discriminatory motive---that of preventing or discour-aging membership or support of the Union.SeeWaltonMfg. Co.,126 NLRB 697,698, enfd.289 F.2d 177 (C.A. 5),and cases cited,supra,fn. 15.As applied to the circumstances here, I have indicatedthat the restriction imposed on Sokolow as a condition ofemployment,when considered in the particular circum-stances in which the restriction was imposed,had as itspurpose discouragement of membership in the Union. Seesupra,fn.l5.Resppondent,in its brief,indeed cites as amonthegreasons for dischargingSokolow the fact that he talkedabout the Uniion with Spillerman, his associate at the frontcounter and himself a member of the Union.Had a rule ofthat breadth been in fact contemplated by Feldman, thiswould indeed have had a repressive purpose which wouldhave rendered the restriction invalid within the principle ofWaltonand the other cases cited.However,the point ofFeldman's complaint to Sokolow was his approaching thosepharmacists who had already indicated they were"not in-terest." As thus limited,Iwould regard the restriction Feld-man thus imposed on Sokolow as one in which duringworking hours he was not to engage in union solicitationwith the pharmacists who were not members.While thecircumstances as a whole would suggest the restriction hada discriminatory purpose,the matter is sufficiently in doubtto entitle Respondent to the benefit of it, and I accordinglyfind that the restriction as thus limited was not a coerciveone within the meaning of Section 8(a)(1) of the Act. In anyevent,since the remedy would involve a broad cease-and-desist order flowing from the finding that the discharge wasdiscriminatory,itwould by its nature encompass any no-solicitation rule having a discriminatory purpose or havinga discriminatory application. In the given circumstances,Sokolow rendered that rule academic as to him because ofhis strict observance of that prohibition. 20IVTHE REMEDY115It having been found that Respondent discharged Soko-low because of his activity on behalf of the Union and hadfor a discriminatory purpose threatened him with dischargefor discussing thecoon, it will be recommended that Res-pondent cease and desist therefrom (the requirement beingbroadly stated since"discharge for union activitygoes tothe very heart of theAct."N.L.R.B. v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4)). As affirmitive action to effectu-ate the policies of the Act,it shall be recommended thatRespondent offer Sokolow immediate and full reinstate-ment to his former or substantially equivalent position(Chase National Bank,63 NLRB 656),without prejudice tohis seniority and other rights and privileges,and make himwhole for any loss in pay resulting from the discharge fromdate of discharge to date of offer of reinstatement, withinthe formula ofF.W.Woolworth Company,90 NLRB 289,with interest as set forth inIsis Plumbing&Heating Co.,138NLRB 716. Nothing herein is intended to furnish Sokolowwith a sinecure or aguarantee of permanent tenure becauseof his position in the Union. He is under the same obligationas are all other employees,to attend to business and tocooperate in the smooth running of its operations.On the basis of all the foregoing and the entire record, Ihereby state the folowing:CONCLUSIONS OF LAw1.2Z scharging Sokolow because of his activity on be-halfUnion,Respondent discriminated against him inrespect to hire and tenure, therebydiscouraging member-ship in the Union within the meaning of Section 8(a)(3) and(1) of the Act.2. By earlier announcing his discharge of Sokolow, amongother reasons,because he was talking about the Union atthe store,in the absence of any prior rule forbidding it, andfor the purpose of discouraging or preventing membershipin the Union,Respondent interfered with, restrained, andcoerced employees in the exercise of their protected rightsunderthe Act, thereby engaging in an unfair labor practicewithin the meaning of Section 8(a)(l) of the Act.3. Said unfair laborpractices affect commerce within themeaning of Section2(6) and (7) of the Act.Upon the findings and conclusions above and the entirerecord,I recommend that the Board issue the followingrecommended:ORDERStufeld Corporationt/a Musselman'sApothecary, its of-ficers, agents,successors and assigns, shall:1.Ceaseand desist from:(a)Discharging or otherwise discriminating against anyemployee for the purpose,in whole or in part, of discourag-ing membership, support, activity,or leadership in Local19, Professional PharmacistsGuildof DelawareVall ey ofRetail,Wholesale Department Store WorkersUnion, AFL-CIO, or any other labororganization.20 As previously stated,Feldman,prior to his discharge of Sokolow onMarch 3,never indicated to Sokolow that he had not adhered to that prohib-ition. Pharmacist Fine, though a witness for Respondent,was never askedwhether Sokolow between December 24 and March 3,ever spoke to himabout theUnion.Weissberger answered yes to whether Spokolow had spo-ken to him about the Union. He stated this was in February,but he neverexplained it.Sokolow's explanation,undenied by suggesting to Sokolowthere was a "need"for the Union.Sokolow responded he does not speak(Continued) 116DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Discharging, discriminating, or threatening to dis-charge or discriminate against any employee for speakingabout the Union at the store where a purpose is to preventor discourage membership, affiliation, or support of saidunion or any other labor organization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedby Section 7 of the Act.2. Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a)Offer immediate and full reinstatement of GilbertSokolow to his former or substantially equivalent position,without prejudice to his seniority or other rights and privi-leges,and make him whole in the manner described in theRemedy portion of this Decision for any loss of earnings byreason of the discrimination against him.(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records, timecards, person-nel, and all other records necessary to analyze the amountof backpay due under the terms hereof.(c) Post at its premises copies of the attached notice mark-ed "Appendix."21 Copies of such notice, on forms providedby the Regional Director of Region 4, shall, after being dulysigned by an authorized representative of the Respondent,be posted by the Respondent immediately upon reciptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that suchnotices are not altered, defaced, and covered by any othermaterial.(d) Notify the Regional Director for Region 4, in writing,within 20 days from the date of the receipt of this Decision,what steps Respondent has taken to comply herewith 22about this any longer at thestore,and Weissberger acknowledgedto him thatthis was so.21 In the event no exceptions are filed asprovided by Section 102.46 of theRulesand Regulationsof the National LaborRelations Board,the findings,conclusions,recommendations,and RecommendedOrder hereinshall, asprovidedin Section102.48 of theRules and Regulations,be adopted by theBoard and become its findings,conclusions,and order, and all objectionsthereto shall be deemedwaived forall purposes In the eventthat theBoard'sOrder isenforcedby a judgement of a UnitedStatesCourt of Appeals, thewords in the noticereading "Posted By Order of the National Labor Rela-tions Board"shall bechanged to read "Posted Pursuant to a Judgment oftheUnited States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."u In the eventthatthis recommendedOrder is adopted by the Board, thisprovisionshall be modifiedto read: "Notifythe RegionalDirector for Re-gion 4, in wasting,within 10 days from the dateof thisOrder, what steps theRespondent has takento comply herewith."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency Of The United States GovernmentWE WILL NOT discharge or otherwise discriminateagainstany employee or threaten to do so for the pur-pose,in whole or in part, of discouraging membershipin or support of Local 1099,Professional PharmacistsGuild of Delaware Valley, Retail, Wholesale Depart-ment StoreWorkers Union, AFL-CIO, or any otherlabor organization.WE WILL NOT discharge or discriminate or threaten todischarge or discriminate against any employee forspeaking about the Union at the store in order to pre-vent or discourage membership, affiliation or supportof said Union or any otherlabor organization.WE WILL NOT in any other manner interfere with, re-strain or coerce employees in the exercise of the rightsguaranteed them under the National LaborRelationsAct.WE WILL offer Gilbert Sokolow immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority and otherrights andprivileges and We Will make him whole forany loss ofppay he ma have suffered as a result of hisdischarge on March 3, 1970.STUFELD CORPORATIONt/aMUSSELMAN'S APOTHECARY(Employer)DatedBy(Representative)(Title)NOTE:We will notify said employee,if presently servingin the Armed Forces of the United States,of his right to fu#reinstatement uppon application in accordance wit the Se-lective Service Act and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compliance withits provisions, may be directed to the Board'sOffice, 1700Bankers Securities Building,Walnut&Jupiter Street,Philadelphia,Pennsylvania 19107, Telephone 215-597-7601.